Hines, J.
There is no complaint that the trial judge committed any error of law, except in his judgment overruling the motion for new trial of the plaintiff in error; and the errors assigned on this judgment are, (I) that the court erred in an instruction to the jury, because not authorized by the evidence; ‘and (2) the verdict on this issue against the plaintiff in error is not supported by the proof. After a very careful consideration of the evidence, we are of the opinion that the court was authorized, under the facts, to give this instruction; and we think there is evidence to support the verdict, which has been approved by the trial judge. We can not say he abused his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.

Greene F. Johnson, for plaintiff in error.
Gardner & Gardner, E. E. Gox, and E. M. Davis, contra.